United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. IMMIGRATION & CUSTOMS
ENFORCEMENT, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2001
Issued: June 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2010 appellant filed a timely appeal of the June 22, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed an occupational disease in the performance of duty.
FACTUAL HISTORY
On October 6, 2009 appellant, then a 47-year-old air marshal, filed an occupational
disease claim, alleging that she was exposed to a variety of airborne germs and disease while
1

5 U.S.C. §§ 8101-8193.

traveling on airplanes that worsened her bronchitis, sinus and ear infections and colds. She
became aware of her condition and realized it was caused by her employment on
December 1, 2006. Appellant resigned on December 27, 2006.
In an October 9, 2009 letter, the Office advised appellant of the type of evidence needed
to establish her claim. It particularly requested that she submit a physician’s reasoned opinion
addressing the relationship of her claimed condition and specific work factors.
In an undated statement, appellant noted that she worked for the employing establishment
from 2002 to 2006 and flew 40 to 60 hours per week. She was unaware of documented episodes
of passenger sicknesses on flights but noted numerous times where passengers coughed and
sneezed. Appellant noted that shortly after a continuous flight schedule she noticed being sick
with upper respiratory infections, ear infections and chronic bronchitis. She reported undergoing
a lobectomy in 2004 due to cancer. Appellant indicated that she did not have a pulmonary
condition prior to her current employment but noted having allergies to mold in airplane air
conditioning vents and carpet and room deodorizers in hotels. She indicated that while on
overnight missions she would leave hotels with sinus drainage which would lead to bronchitis.
Appellant noted smoking one pack per day of cigarettes for 10 years and quit in 2004 after lung
surgery.
Appellant submitted a June 13, 2001 operative report from Scott A. Nadenik, an
osteopath, who performed a direct laryngoscopy and diagnosed T1 squamous cell carcinoma of
the left lateral tongue, suspect second primary site. On October 20, 2004 Dr. Nadenik performed
a direct laryngoscopy with biopsy of the right tongue base and diagnosed right cervical ademitis
with possible right vallecula mass. Appellant submitted a March 4, 2003 operative report from
Dr. David E. Lammermeir, a Board-certified surgeon, who performed a right thoracotomy and
right upper and right middle lobectomy and diagnosed nonsmall cell carcinoma of the right upper
lobe.
Appellant was treated by Dr. Hany Falestiny, a Board-certified pulmonologist, from
August 2, 2002 to September 27, 2005, who noted that appellant was status post lobectomy,
radical tonsillectomy of squamous cell cancer with a history of tobacco use. On November 8,
2004 Dr. Falestiny indicated that a biopsy of a lymph node revealed squamous cell cancer for
which appellant underwent radiation and chemotherapy. She noted that appellant stopped
smoking and continued to work. On February 8 and March 10, 2005 Dr. Falestiny diagnosed
bilateral pneumonia, recurrent laryngeal cancer, dysphagia, tobacco abuse, status post right upper
and right middle lobectomy for cancer, intermittent bronchitis, tonsillectomy for carcinoma and
recurrent head and neck cancer. She noted that appellant smoked six to eight cigarettes per day
and recently quit. On June 7, 2005 Dr. Falestiny noted that appellant exercised five days a week
for her job as an air marshal. She indicated that appellant could return to work as an air marshal
but recommended that she change jobs to one that was less stressful and with less exposure to
airborne diseases that would cause upper respiratory infections. In a September 27, 2005 report,
Dr. Falestiny diagnosed chronic obstruction pulmonary disease. On November 3, 2006 she noted
that appellant no longer had the physical strength and endurance required for the practical
exercise performance test for her job due to chronic obstructive pulmonary disease and her
history of lung and tonsil cancer. In an August 19, 2009 report, Dr. Falestiny diagnosed chronic
obstructive pulmonary disease and history of right lung cancer and recommended that appellant

2

not return to her air marshal position due to her diagnosed conditions. Also submitted was a
September 20, 2005 computed tomography (CT) scan, which revealed prominence at the base of
the tongue and in the pharynx and a October 30, 2006 CT scan, which revealed asymmetric soft
tissue density along the right soft palate. Appellant underwent a positron emission tomography
(PET) scan, on March 30, 2006 that showed evidence of locally recurrent or metastatic right
tonsillar or right upper lobe pulmonary carcinoma. A December 13, 2006 magnetic resonance
imaging (MRI) scan of the head and neck revealed no abnormalities.
On December 14, 2009 the Office requested clarification from appellant and inquired as
to whether there was documented evidence of the presence of mold in airplane air conditioning
vents. It further requested that she address whether she reported her allergy and pulmonary
reaction to hotel room deodorizers to her supervisor. The Office requested appellant’s smoking
history and medical records for her diagnosed coronary pulmonary disease and lung, tongue and
laryngeal cancers. In an undated letter, appellant indicated that she was unaware of any
documented cases of mold on aircraft vents but she saw what appeared to be mold or dirt on air
vents in different aircraft and reported this to her supervisor. She stated that she did not report
her allergic reactions to room deodorizers. Appellant noted smoking 10 to 12 years and quitting
in 2004.
The employing establishment submitted a January 6, 2010 statement from
Lauren Cannon, a workers’ compensation case manager, who indicated there was no
documentation of mold or other airborne particulates reported to airlines by its employees.
Ms. Cannon noted that appellant would have boarded two to three aircraft a day and there were
no reports by appellant to her supervisor regarding exposure to airborne particulates. She noted
that appellant reported medical conditions of cancer and chronic obstructive pulmonary disease.
Ms. Cannon noted that appellant resigned due to personal medical reasons. The employer
submitted a job description for a federal air marshal and a January 7, 2010 statement from
appellant’s former supervisor, Daniel Goodwin, denying that he had any recollection of appellant
communicating to him that she had respiratory problems due to mold or air freshener on aircraft.
In a decision dated January 19, 2010, the Office denied appellant’s claim. It found that
the evidence did not document the presence of mold or other airborne particulates in the aircrafts
on which she worked. The Office also found that the medical evidence did not support that
appellant’s current medical conditions was causally related to workplace exposure.
On January 25, 2010 appellant requested a telephonic oral hearing which was held on
April 6, 2010. She submitted reports from Dr. Nadenik dated January 21, 2002 to October 4,
2005, who noted that appellant was making stable progress post tongue and neck surgery with no
evidence of recurrence. Dr. Nadenik diagnosed sinusitis, chronic rhinitis and allergies and
referred appellant for a PET scan. In reports dated March 15 to October 4, 2005, he noted that
she was status post radiation and chemotherapy and was doing well. Dr. Nadenik treated
appellant on April 13, 2010 and noted that between 2002 and 2005 he treated her for head and
neck cancer, sinusitis, upper respiratory infections, eustachian tube dysfunction and ear fluid
issues. A June 3, 2004 report from Dr. John P. Nardandrea, a Board-certified family practitioner,
diagnosed allergies and low grade bronchitis. In May 8 and September 26, 2006 reports,
Dr. Falestiny treated appellant for breathing problems and congestion. She reported smoking
one cigarette a month. Dr. Falestiny diagnosed history of bilateral pneumonia, lung masses,

3

recurrent laryngeal cancer, tobacco abuse and status post radical tonsillectomy for cancer. She
recommended appellant stop smoking. On March 17, 2010 appellant was treated by Dr. Steve
Busy, a Board-certified oncologist, who noted that since 2001 she was diagnosed with four
primary cancers of the left tonsil/soft palate, left tongue, the upper lobe of the right lung and
right lymph node. Dr. Busy treated appellant for repeated bouts of bronchitis due to decreased
lung capacity and opined that flying as an air marshal in a pressured cabin carried increased
difficulties and recommended appellant change professions. Also provided was a statement from
Daniel Lynn, a coworker, who noted that appellant had repeated sinus infections and he saw
what appeared to be mold on aircraft vents; however, he did not report the issue to his
supervisor. In an April 7, 2010 statement, Bonnie Rodgers, appellant’s babysitter, noted that
appellant had repeated bouts of bronchitis which appellant attributed to mold in the aircrafts and
room deodorizers.
In a June 22, 2010 decision, a hearing representative affirmed the January 19, 2010
Office decision.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim. When an employee claims that she sustained an injury in the
performance of duty, she must submit sufficient evidence to establish that she experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3

2

See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40 ECAB 1143 (1989); see Walter D.
Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB 243, 247 (1967)
(traumatic injury).
3

Solomon Polen, 51 ECAB 341 (2000).

4

ANALYSIS
The Board finds that appellant has not established that her bronchitis, sinus and ear
infections and colds were caused by her employment.
Appellant claimed that her conditions were causally related to her occupational exposure
to a variety of airborne germs and disease while performing her duties as an air marshal on
aircraft. From 2002 to 2006, she worked as an air marshal and was deployed worldwide on
passenger flights. However, appellant did not submit sufficient evidence that she was, in fact,
exposed to particular substances at work. Her statements did not identify specific times or
particular aircraft on which she was exposed to mold or other particular airborne irritants. Nor is
there any record of contemporaneous complaints made by appellant of such exposure. A
statement from a coworker, Mr. Lynn, asserted that he saw what appeared to be mold on aircraft
vents but noted that he did not notify his supervisor. He also did not specify the time or the
aircraft on which he may have seen mold. The record does not support appellant’s exposure to
airborne particles including mold and deodorizers while performing her job functions. In a
January 6, 2010 statement, Ms. Cannon of the employing establishment, stated that there were no
documented reports of mold or any other airborne particulates by employing establishment
employees. She noted that appellant would have boarded two to three aircraft a day and there
were no reports by appellant to her supervisor regarding exposure to airborne particulates.4
Ms. Cannon noted there was no exposure data for the employee’s jobs as persons in such jobs
were not exposed to contaminants such as mold or airborne germs. She noted that appellant
reported medical conditions of cancer and chronic obstructive pulmonary disease and resigned
due to personal medical reasons.
The weight of the factual evidence, therefore, does not support exposure to mold and air
deodorizers. The factual evidence does not substantiate that appellant was exposed to particular
airborne germs or contaminants. Appellant also asserted that she was exposed to a variety of
airborne germs and diseases. To the extent that she generally alleged that her exposure to the air
on airplanes caused or aggravated her claimed conditions, the Board finds that the medical
evidence is insufficient to establish her claim.
Appellant did not submit rationalized medical evidence based on an accurate history
supporting that any established work factors or exposures caused or contributed to her bronchitis,
sinus and ear infections and colds. In a June 7, 2005 report, Dr. Falestiny noted that appellant
could return to work as an air marshal but recommended that she change jobs to one that was less
stressful and with less exposure to airborne diseases that would cause upper respiratory
infections. Similarly, in reports dated September 27, 2005 to September 19, 2009, she diagnosed
chronic obstruction pulmonary disease and noted that appellant no longer had the capacity for the
physical strength and endurance required for her employment due to chronic obstructive
pulmonary disease and her history of lung and tonsil cancer. However, Dr. Falestiny did not
specifically opine that a particular diagnosed condition was caused or aggravated by a particular
workplace exposure. She did not provide a rationalized opinion explaining why the diagnosed
4

Mr. Goodwin, appellant’s former supervisor, advised that appellant made no complaints of respiratory problems
due to mold or air fresheners.

5

upper respiratory infections were caused by “exposure to airborne diseases” and why the
diagnosed respiratory infections would not be due to appellant’s diagnosed chronic obstructive
pulmonary disease, her already compromised respiratory system due to lung and laryngeal
cancers and her history of tobacco abuse.5 The need for medical reasoning or rationale, is
particularly important in a case such as this where appellant has a multiple preexisting
conditions, in addition to a history of smoking, involving or affecting the respiratory system.
Therefore, the opinion of Dr. Falestiny is insufficiently rationalized to meet appellant’s burden of
proof.
In a March 17, 2010 report, Dr. Busy stated that since 2001 appellant had primary
cancers of the left tonsil/soft palate, left tongue, the upper lobe of the right lung and right lymph
node. He noted that she had repeated bouts of bronchitis due to decreased lung capacity and
opined that flying as an air marshal in a pressured cabin carried increased difficulties. However,
Dr. Busy failed to provide a rationalized opinion explaining why the diagnosed bronchitis was
caused by employment factors of working in “pressured cabin” and why such condition would
not be due to appellant’s diagnosed decreased lung capacity and compromised respiratory system
due to lung and laryngeal cancers and history of tobacco abuse.6
Other reports from Dr. Nadenik dated June 13, 2001 to April 13, 2010, noted appellant’s
treatment but did not specifically address whether any particular employment factors or
exposures caused or contributed to her sinusitis or respiratory infections. As Dr. Nadenik did not
address whether the employee’s work contributed to her diagnosed sinusitis or upper respiratory
infections, his reports are of limited probative value.7
Other medical reports and diagnostic testing including a March 4, 2003 report from
Dr. Lammermeir, CT scans dated September 20 and October 2005, a PET scan dated March 30,
2006, a December 13, 2006 MRI scan and a June 3, 2004 report from Dr. Nardandrea, did not
specifically address how established employment factors or exposures caused or contributed to a
diagnosed bronchitis, allergies or upper respiratory infections.
Consequently, appellant has not met her burden of proof as the factual evidence does not
establish exposure to mold or to specific airborne particulates and the medical evidence does not
otherwise establish how exposure to the air on airplanes caused or aggravated a diagnosed
medical condition.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.

5

Franklin D. Haislah, 52 ECAB 457 (2001); see Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
6

Id.

7

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

6

ORDER
IT IS HEREBY ORDERED THAT June 22, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

